SHIRLEY S. ABRAHAMSON, C.J.
¶ 6. (dissenting). I dissent for the reasons set forth in the dissents in State v. Allen, 2010 WI 10, 322 Wis. 2d 372, 778 N.W.2d 863; in State v. Henley, 2011 WI 67,_Wis. 2d_, 802 *558N.W.2d 175 (recusal motion); and in State v. Henley, 2011 WI 68, 335 Wis. 2d 559, 800 N.W.2d 418 (amicus reconsideration). I conclude that as a matter of federal and state constitutional due process the court must determine whether a party is denied due process when a justice refuses to recuse upon motion of a party.
¶ 7. I am authorized to state that Justices ANN WALSH BRADLEY and N. PATRICK CROOKS join this dissent.